In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00135-CR



         RAY LOUIS JOHNSON, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
               Trial Court No. 0317178




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       Ray Louis Johnson, Jr., pro se appellant, has filed a motion to dismiss his appeal. The

motion complies with the requirements of Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

       Accordingly, we dismiss this appeal.



                                               Jack Carter
                                               Justice

Date Submitted:      September 15, 2014
Date Decided:        September 16, 2014

Do Not Publish




                                               2